UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 12) THE WASHINGTON POST COMPANY (Name of Company) Class B Common Stock $1.00 par value 939640 10 8 (Title of class of securities) (CUSIP number) Veronica Dillon, Esq. Senior Vice President, General Counsel and Secretary The Washington Post Company 1150 15th Street, N.W. Washington, D.C. 20071 (202) 334-6600 with a copy to: Ronald Cami, Esq. Cravath, Swaine & Moore LLP 825 Eighth Avenue New York, NY 10019 (212) 474-1000 (Name, address and telephone number of person authorized to receive notices and communications) March 5, 2009 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following box[_]. Note: six copies of this statement, including all exhibits, should be filed with the Commission.See Rule 13d-1(a) for other parties to whom copies are to be sent. The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 939 Page 2 of 7 Pages 1. Names of Reporting Person. SS or I.R.S. Identification No. of above person. Donald E. Graham 2. Check the Appropriate Box If a Member of a Group (See Instructions): (a)[] (b)[X] 3. SEC Use Only 4. Source of Funds * Not Applicable 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[] 6. Citizenship or Place of Organization United States Number of Shares Beneficially Owned By Each Reporting Person With 7. Sole Voting Power 2,099,013 8. Shared Voting Power 1,078,066 9. Sole Dispositive Power 371,248 10. Shared Dispositive Power 1,078,066 11. Aggregate Amount Beneficially Owned by Each Reporting Person 3,177,079 shares of Common Stock 12. Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares * 13. Percent of Class Represented by Amount in Row (11) 33.8%, the number of shares of Common Stock currently owned by Donald E. Graham (3,177,079) divided by the number of shares of Common Stock reported by the Company as outstanding on March 6, 2009 14. Type of Reporting Person * IN * (See Instruction Before Filling Out) CUSIP No. 939 Page3 of 7 Pages This Report relates to the Class B Common Stock, par value $1.00 per share (the “Class B Common Stock”), of The Washington Post Company (the “Company”).The Report on Schedule 13D filed by Donald E. Graham and Katharine Graham dated March 4, 1977 (the “Original Report”), as amended on February 14, 1983 (“Amendment No. 1”), March 5, 1985 (“Amendment No. 2”), April 16, 1986 (“Amendment No. 3”), January 28, 1987 (“Amendment No. 4”), February 15, 1995 (“Amendment No. 5”), January 27, 1998 (“Amendment No. 6”), March 8, 2001 (“Amendment No. 7”), August 30, 2001 (“Amendment No. 8”) September21, 2001 (“Amendment No. 9”), September 12, 2002 (“Amendment No. 10”), and October26, 2007 (“Amendment No.11”) is hereby amended and supplemented as set forth below.The Original Report, as amended by Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment No. 4, Amendment No. 5, Amendment No. 6, Amendment No. 7, Amendment No. 8, Amendment No. 9, Amendment No. 10 and Amendment No.11 is hereinafter referred to as “Schedule 13D”.All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in Schedule 13D. The descriptions contained in this Report of certain agreements and documents are qualified in their entirety by reference to the complete texts of such agreements and documents, which have been filed as exhibits to the Schedule 13D, as amended by this Report, and incorporated by reference herein. The amendments to the Schedule 13D are as follows: ITEM 5. INTEREST IN SECURITIES OF THE ISSUER Item 5 of Schedule 13D is hereby deleted in its entirety and substituted by the following: Interests of Mr. Graham: As of March 6, 2009, Mr. Graham was the beneficial owner (as determined in accordance with Rule 13d-3(a), (c) and (d) under the Act) of 3,177,079shares of Class B Common Stock of the Company, constituting approximately 33.8% of such shares then outstanding (as determined in accordance with the Rule 13d-3(d)(1) under the Act).Such beneficial ownership was as set forth in paragraphs (a) through (s) below.Except as to the extent of:(A) his shared fiduciary voting and investment power with respect to, and partial beneficial interest in, the shares held in the trusts referred to in paragraph (e) below, (B) his shared fiduciary voting and investment power with respect to, and beneficial ownership in, the shares held in the trust referred to in paragraph (o) below, (C) his shared fiduciary voting and investment power with respect to the shares held in the trusts referred to in paragraphs (f), (g), (h), (j), (l), (m), (n), (p), (q), (r) and (s) below, (D) his sole fiduciary voting and investment power with respect to the shares held in the trusts referred to in paragraph (i) below, and (E) his sole voting power, under an agreement dated as of February 25, 1977, as extended and amended as of September 13, 1985, May 15, 1996 and July6, 2006, with respect to the shares referred to in paragraph (k) below, Mr. Graham has no beneficial interest, and expressly disclaims any beneficial interest, in the shares referred to in such paragraphs (e) through (s). (a)600 shares of Class B Common Stock and 339,897 shares of Class A Common Stock, par value $1.00 per share (“Class A Common Stock”), of the Company (Class A Common Stock being convertible share for share into Class B Common Stock) owned by Mr.
